 1   MOLLIE M. BURKS (SBN 222112)
     mburks@gordonrees.com
 2   SARA A. MOORE (SBN 294255)
     smoore@gordonrees.com
 3   SAT SANG KHALSA (SBN 256130)
     skhalsa@grsm.com
 4   GORDON & REES
     SCULLY MANSUKHANI LLP
 5   275 Battery Street, Suite 2000
     San Francisco, CA 94111
 6   Telephone: (415) 986-5900
     Facsimile: (415) 986-8054
 7
     Attorneys for Defendant
 8   REVEL SYSTEMS, INC.
 9
     Matthew C. Helland, CA State Bar No. 250451
10   helland@nka.com
     Daniel S. Brome, CA State Bar No. 278915
11   dbrome@nka.com
     NICHOLS KASTER, LLP
12   235 Montgomery St., Suite 810
13   San Francisco, CA 94104
     Telephone: (415) 277-7235
14   Facsimile: (415) 277-7238

15   Attorneys for PLAINTIFF and those similarly situated
                         IN THE UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
17
     Joseph Bisaccia, Joshua Michi, and Rosie           Case No. 17-cv-02533-HSG
18   O’Brien, on behalf of themselves and others
     similarly situated,                                STIPULATED JUDGMENT AND
19                                                      FINAL JUDGMENT
                                  Plaintiffs,
20
            v.
21
     Revel Systems, Inc.,
22

23                                Defendant.

24

25

26

27

28

                                                   0
                                          JUDGMENT
                                          CASE NO.17-CV-02533-HSG
 1          Plaintiffs’ Motion for Final Settlement Approval came before the Court on June 20,

 2   2019. Defendant did not oppose the Motion. The Court granted the Motion in full by order

 3   dated July 17, 2019. Pursuant to that Order, the Parties submit the following stipulate that

 4   judgment shall be entered accordingly: Defendant Revel Systems, Inc. shall pay $2,750,000 in

 5   full resolution of the claims asserted, including attorneys’ fees and costs. This matter shall be

 6   closed, except that the Court shall retain jurisdiction as set out in the Parties’ Settlement
 7   Agreement.
 8   Dated: August 7, 2019                                 GORDON & REES
                                                           SCULLY MANSUKHANI LLP
 9

10                                                         By:   s/Sat Sang Khalsa
                                                                 MOLLIE M. BURKS
11                                                               SARA A. MOORE
                                                                 SAT SANG KHALSA
12                                                         Attorneys for Defendant
                                                           REVEL SYSTEMS, INC.
13

14   Dated: August 7, 2019                                 NICHOLS KASTER LLP
15
                                                           By:   s/Daniel S. Brome
16                                                               MATTHEW C. HELLAND
                                                                 DANIEL S. BROME
17                                                         Attorneys for PLAINTIFF
18

19                                 FINAL JUDGMENT

20          Pursuant to the Parties’ stipulation, IT IS SO ORDERED.

21          JUDGMENT SHALL BE ENTERED ACCORDINGLY: Defendant Revel Systems,

22   Inc. shall pay $2,750,000 in full resolution of the claims asserted, including attorneys’ fees and

23   costs. This matter shall be closed, except that the Court shall retain jurisdiction as set out in the

24   Parties’ Settlement Agreement.

25   DATED: 8/8/2019

26                                                           _______________________________

27                                                           Hon. Haywood S. Gilliam, Jr.
28                                                           United States District Judge

                                                       1
                                            JUDGMENT
                                            CASE NO.17-CV-02533-HSG
